Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	Per MPEP 2001.06(b), Examiner notes that he has reviewed all cited prior art in related application 16,819,112, now US Patent 10,896,171.

Allowable Subject Matter
Claims 6, 8, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Objections
	Claims 2-8, 10-14, and 16-20 are objected to because of the following informality: each of these claims recites “the Merkle Tree” of another claim but depends directly or indirectly on an independent claim (1, 9, or 15) that recites a non-transitory computer tangible medium instead.  Also, a Merkle Tree is a data structure and is not one of the four patentable categories of invention (method/process, a machine, a manufacture, or a composition of matter).  Since the independent claim recites a non-transitory computer tangible medium, the claims dependent (directly or indirectly) on that independent claim must refer to “the non-transitory computer tangible medium” of the independent claim (for example “The non-transitory computer tangible medium of claim 9, wherein ….”).

Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-5, 9-11, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-13 of U.S. Patent No. 10,896,171. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in slightly different language.  See chart below:
Instant application claim
10,896,171 claim
1
1
2
2
3
2
4
10
5
10
9
1, 11
10
1
11
9
13
11
14
12-13
15
1, 11



Rejections under 35 U.S.C. 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes without significantly more. Independent claim 9 recites mapping a large data set formed of data objects onto a Merkle Tree for storage, and mapping data is a mental process accomplishable in the human mind or on paper. Claim 9 also recites a non-transitory computer tangible medium containing instructions, which is a generic computer component.  Claim 9 also recites the additional element of storing the data objects within the Merkle Tree's root node, leaf nodes, and nodes interconnecting the root node to the leaf nodes, which is insignificant extra-solution activity.  Thus the recited mental process is not integrated into a practical application.  Taking the claim limitations as a whole, the non-transitory computer tangible medium is still a generic computer component and the storing step is considered routine and conventional in the art per the list in MPEP 2106.05(d) part II.  Thus the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 10 recites wherein each data object is stored separately in an individual node of the Merkle Tree, and storing data is considered routine and conventional in the art per the list in MPEP 2106.05(d) part II.  Claim 11 recites wherein the Merkle Tree has an order "O" that remains constant for each level of the Merkle B-Tree, or wherein the Merkle Tree has an order "O" that varies for at least one level of the Merkle B-Tree from the remaining levels, and both of these are information about storing data, which is considered routine and conventional in the art per the list in MPEP 2106.05(d) part II.  Claim 12 recites interrogating the large data set to determine the number of objects contained within it; and selecting a Merkle Tree having an order 

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US 20210304201), hereafter known as Li.
With respect to claims 1 and 9, Li teaches:
mapping a large data set formed of data objects onto a Merkle Tree for storage (paragraphs 0072-0073 step S521 mapping data set when creating a verification block for a Merkle tree); and 
storing the data objects within the Merkle Tree's root node, leaf nodes, and nodes interconnecting the root node to the leaf nodes (paragraph 0075 figure 5, step S522 storing 
With respect to claims 1 and 9, Li teaches a non-transitory computer tangible medium containing instructions (paragraph 0099).
With respect o claims 7 and 13, Li teaches blockchaining the root node, leaf nodes and interconnecting nodes together into blockchains with interlinking hashes (paragraph 0075 connecting nodes with hashes in a chain, paragraph 0079 chaining for a blockchain network).

Claims 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 11,151,276), hereafter known as Wang.
With respect to claim 15, Wang teaches storing each data object of a large data set within a separate node of a Merkle Tree including within a root node, leaf nodes, and nodes interconnecting the root node to the leaf nodes, wherein the nodes are blockchained together (column 4 lines 4-26, data from a blockchain stored in root, nodes of a hash tree/Merkle).
With respect to claim 16, Wang teaches a non-transitory computer tangible medium containing instructions (column 5 lines 58-66).
With respect to claim 16, Wang teaches wherein the nodes of the Merkle Tree are blockchained together with multiple different blockchains that all begin with a genesis block based on the root node (columns 3-4 lines 55-62 figures 4-5 root 425 for private and public blockchains).

Rejections under 35 U.S.C. 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lakk (US 20200382315).
With respect to claim 2, the limitation in claim 1 is addressed by Li above.  Li does not teach wherein the Merkle Tree has an order "O" that remains constant for each level of the Merkle B-Tree.  Lakk teaches this in determining a hash tree has at least one input node for each of a set of digital records thus the levels for hashes remain constant above the needed level for the data records (paragraph 0027).  It would have been obvious to have combined this determination function in Lakk with the Merkle tree techniques in Li to ensure sufficient space in a Merkle tree for the data being stored, ensuring fewer faults/errors in the storing process and thus being user-friendly.

With respect to claim 3, the limitation in claim 1 is addressed by Li above.  Li does not teach wherein the Merkle Tree has an order "O" that varies for at least one level of the Merkle B-Tree from the remaining levels.  Lakk teaches this in determining varying hashes that remain at a level above needed for storing data (paragraph 0027).  It would have been obvious to have combined this determination function in Lakk with the Merkle tree techniques in Li to ensure sufficient space in a Merkle tree for the data being stored, ensuring fewer faults/errors in the storing process and thus being user-friendly.

.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Pauker et al (US 20150294308), hereafter known as Pauker.
With respect to claims 5 and 12, all the limitations in claims 1 and 9 are addressed by Li above.  Li does not teach:
interrogating the large data set to determine the number of objects contained within it; and 
selecting a Merkle Tree having an optimal combination of order "O" and level "n" that produces the closest total number of root, leaf, and interconnecting nodes to the number of objects that which is actually present in the large data set without going under a total number of objects within the large data set.
Pauker teaches these things:
interrogating the large data set to determine the number of objects contained within it (paragraph 0055 figure 8 determining the number of transactions in a block); and 
selecting a Merkle Tree having an optimal combination of order "O" and level "n" that produces the closest total number of root, leaf, and interconnecting nodes to the number of objects that which is actually present in the large data set without going under a total number of objects within the large data set (paragraph 0055 figure8 number of levels in a has tree depend on the determined number of transactions in a block).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zamani et al (US 20200252221), hereafter known as Zamani.
With respect to claim 10, all the limitations in claim 9 are addressed by Li above.  Li does not teach wherein each data object is stored separately in an individual node of the Merkle Tree.  Zamani teaches this in storing a transaction in one leaf node of a Merkle tree (paragraph 0066 figure 3).  It would have been obvious to have combined the storage function of Zamani with the storing techniques in Li to conserve space.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Such Vincent (US 20210377036).
With respect to claim 11, all the limitations in claim 9 are addressed by Li above.  Li does not teach:
wherein the Merkle Tree has an order "O" that remains constant for each level of the Merkle B-Tree, or wherein the Merkle Tree has an order "O" that varies for at least one level of the Merkle B-Tree from the remaining levels.  Such Vincent teaches the level/orders of a Merkle remains constant since new transactions replace older ones (paragraph 0038).    It would have been to have combined the ordering function in Such Vincent with the storing techniques in Li to keep the currency of a record, making it more relevant and user-friendly for users.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        2/25/22